Citation Nr: 9933577	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  90-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1968, and is in receipt of a Combat Infantryman's Badge.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, 
established service connection and assigned a zero percent 
evaluation for residuals of a shell fragment wound to the 
right wrist, effective August 22, 1968, and which denied 
service connection for a gastrointestinal disorder.  

The Board notes that in October 1989, the RO also denied 
service connection for post-traumatic stress disorder (PTSD) 
and for a skin disorder.  The veteran perfected an appeal 
with respect to each of those determinations.  However, in a 
rating action dated in August 1994, the RO established 
service connection and assigned a 30 percent evaluation for 
PTSD, effective May 8, 1989.  That rating decision 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective date or the 
disability evaluation assigned to the RO's grant of service 
connection, such matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  With respect to the veteran's appeal of 
the RO's denial of service connection for a skin disorder, 
the Board denied the veteran's claim in a decision dated in 
March 1996.  As the veteran did not appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the Board's March 1996 
determination became final and the issue is no longer in 
appellate status.  See 38 U.S.C.A. § 7104(b) (West 1991).  

The Board further notes that in a July 1999 rating decision, 
the RO additionally granted service connection for a 
fractured right navicular, established as part and parcel of 
the veteran's service-connected right wrist shell fragment 
wound residuals.  At that time, the RO amended the rating to 
reflect assignment of a zero percent evaluation back to 
August 22, 1968, and a 10 percent evaluation for a shell 
fragment wound of the right wrist with navicular fracture and 
degenerative joint disease, effective May 8, 1989.  Although 
that increase represented a grant of benefits, the Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has expressed continued disagreement with the 
assigned evaluation, and, through his representative, has 
specifically indicated that at least a 20 percent evaluation 
is warranted.

The Board notes that the veteran, in connection with VA 
examination conducted in 1993, reported that he was 
unemployed and that he was unable to work due to his 
"attitude."  It is unclear whether the veteran is claiming 
unemployability benefits due to his service-connected 
disabilities.  That matter has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for initial consideration and 
appropriate action, as indicated.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of an 
existing gastrointestinal disorder that has been related to 
his period of service or to a service-connected disability, 
including treatment therefor.

2.  Residuals of a shell fragment wound to the right wrist 
consist of no more than limitation of wrist motion and 
complaints of functional loss with pain and swelling.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a shell fragment wound to 
the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5215 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as a peptic ulcer, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the Court 
held that where the determinative issue involves medical 
etiology or diagnosis, competent medical evidence is 
required, but where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  See 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In that 
regard, the Board further notes that combat veterans are 
afforded special consideration and are given the benefit of 
the doubt in disability cases, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, No. 97-1184 (U.S. Vet. App. July 23, 
1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court has recently clarified that the 
presumptions of 38 U.S.C.A. § 1154(b) are applicable to the 
in-service incurrence prong of the Caluza test, but not to 
the elements of current disability or nexus between a current 
disability and service.  Kessel v. West, No. 98-772 
(September 20, 1999) (en banc).

Factual Background

Service medical records are remarkable for treatment of the 
veteran for hemorrhoids, without other gastrointestinal 
diagnoses shown during service.  A report of service medical 
examination signed in August 1968, in connection with service 
separation, shows that the veteran's abdomen and viscera were 
clinically evaluated as normal; on the accompanying report of 
medical history, the veteran complained of having or having 
had a recent gain or loss of weight.  He also reported having 
or having had piles or rectal disease.  No pertinent 
diagnoses are shown on the report.


A VA medical certificate dated in January 1981 notes the 
veteran's complaints of difficulty swallowing, as well as 
mid-epigastric "crampy" pain.  The veteran stated that the 
pain was relieved by antacids.  The diagnosis was 
dyspepsia/dysphagia, stated as questionably functional.  

In March 1989 the veteran presented at a VA facility with 
complaints of indigestion, mild epigastric burning and 
feelings of nausea.  The assessment was gastritis versus 
peptic ulcer disease.  A report of VA outpatient treatment, 
dated in June 1989, notes the veteran's eight-month history 
of stomach pain, gas, burning and cramps, especially at 
night.  The veteran reported taking Tagamet with some relief.  
The diagnosis was a possible peptic ulcer; he was scheduled 
for an upper gastrointestinal series.  A VA examination was 
conducted in August 1989 and included upper gastrointestinal 
diagnostic studies, the results of which were interpreted as 
negative for peptic ulcer disease/normal.  The impression was 
peptic ulcer syndrome.

In a rating decision dated in October 1989, the RO 
established service connection and assigned a zero percent 
evaluation for residuals of a shell fragment wound to the 
right wrist, effective August 22, 1968.  In his notice of 
disagreement, the veteran argued that his service-connected 
right wrist disability required high dosages of medication to 
control his worsening degenerative arthritis.  He stated that 
he developed a stomach disorder as a result of the medication 
he took for his wrist.  

VA treatment and evaluation records reflect that the veteran 
used medications such as Acetaminophen to ease his arthritic 
pain.  

VA records dated in March and April 1990 indicate that the 
veteran continued to complain of gas pains.  A report of 
microbiology dated in April 1990 showed the presence of 
Giardia Lamblia.  

A VA evaluation in May 1991 revealed no abnormalities of the 
gastrointestinal system.  In June 1991 the veteran received a 
prescription for Zantac.  An October 1991 parasitology report 
shows that there were no ova or parasites in the veteran's 
stool.

A VA record dated in April 1992 includes note of a history of 
dyspepsia.  Zantac was prescribed.  In connection with 
evaluation the veteran reported that his arthritis medication 
caused his stomach to hurt.  

An outpatient record dated in August 1993 indicates treatment 
of the veteran for gastritis.

A report of VA treatment dated in May 1994 indicates that the 
veteran presented with a 20-year history of abdominal pain, 
not clearly associated with meals.  He denied taking any 
medicines.  He was admitted with complaints of increased 
abdominal pain, nausea and vomiting and emesis.  The veteran 
also reported an approximate 40-pound weight loss over the 
last year.  The examiner noted that the veteran's history was 
remarkable for polysubstance abuse, heroin and 
methamphetamines, as well as for smoking.  A right upper 
quadrant ultrasound was unremarkable.  Upper endoscopy 
revealed a serpiginous esophageal ulcer.

In its March 1996 remand, the Board noted diagnoses of 
gastritis and a serpiginous esophageal ulcer and requested 
further information from the veteran pertinent to any post-
service medical treatment for gastrointestinal difficulties.  
In response to the remand, the veteran did not submit or 
identify further medical evidence in support of that claim. 

Analysis

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board first notes that service medical records are 
completely negative for findings or diagnoses of gastritis, 
dyspepsia, dysphagia or an ulcer.  Nor, with the exception of 
complaints related to hemorrhoids during service, and 
possibly a complaint of weight loss at the time of discharge, 
do service medical entries reflect complaints relevant to the 
gastrointestinal system.  During service the veteran did not 
complain of gas or other abdominal pains, or any difficulty 
swallowing.  Moroever, there is no competent evidence of 
record showing that an ulcer was diagnosed within the initial 
post-service year.  Rather, the first documented ulcer 
diagnoses appear in 1989/1990, decades after service 
discharge.  As such, the veteran has not presented a 
plausible claim for service connection of a gastrointestinal 
disorder, specified as an ulcer or gastritis, based on direct 
in-service incurrence or on a presumptive basis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Finally, the Board notes 
that the competent evidence of record contains no opinion 
otherwise relating an ulcer, dyspepsia, dysphagia or 
gastritis, the post-service diagnoses shown in the record, to 
any incident of the veteran's military service.  See 
38 C.F.R. § 3.303(d).

In fact, the veteran himself primarily argues that his 
gastrointestinal disorder began after service as a result of 
medications taken for his service-connected right wrist 
disability.  The post-service record does reflect diagnoses 
of dyspepsia, dysphagia, gastritis and an ulcer.  However, 
the Board notes that the record does not reflect that any 
competent medical professional has related such diagnoses 
either directly to service, to the medications prescribed for 
the veteran's right wrist disability, or otherwise to service 
or service-connected disability.  See 38 C.F.R. §§ 3.303, 
3.310(a).  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical causation competent to provide 
the requisite nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Here, the Board notes that the veteran is a combat veteran; 
however, he does not claim that the disability in question is 
related to combat, only that medications for his combat-
incurred right wrist disability caused his gastrointestinal 
disorder.  In any event, the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service.  See Kessel v. West, No. 98-
772 (September 20, 1999) (en banc).

As the record is negative for competent evidence that a 
currently diagnosed gastrointestinal disorder, including 
gastritis and an esophageal ulcer, was first shown in 
service, within any applicable presumptive period, or is 
otherwise related to service or to a service-connected 
disability or treatment therefor, the veteran's claim must be 
denied as not well grounded.  See Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  The Board, in 
fact, specifically gave him an additional opportunity to so 
identify evidence in the course of the last remand.  As 
noted, the veteran did not respond with further information.  
Thus, the VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).


Rating Evaluation

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5215 provides for 
evaluation of limitation of wrist motion.  Dorsiflexion to 
less than 15 degrees, or palmar flexion limited in line with 
the forearm of either the major or minor extremity, warrants 
assignment of a maximum 10 percent evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56 (1999).  In pertinent part, 38 C.F.R. 
§ 4.55, as amended at 62 Fed. Reg. 30235 (June 3, 1997), 
provides that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.

Factual Background

Department of the Army Form 20 reflects that the veteran 
incurred a shell fragment wound to the right wrist in May 
1968.  A report of service medical history signed in 
August 1968, in connection with service separation, includes 
notation of "shrapnel on right side of body."  Service 
medical records are otherwise negative for details relevant 
to the nature and extent of injury to the right wrist.

An X-ray of the right hand and wrist, completed in connection 
with VA examination of January 1969, was interpreted as 
normal.  

A VA examination was conducted in August 1989.  At that time 
the veteran complained of pain and swelling in the right 
wrist.  X-rays were interpreted as showing an old fracture of 
the right navicula.  The examiner noted that the veteran had 
injured both wrists during service.  Physical examination 
revealed right wrist motion as follows:  Dorsiflexion to 70 
degrees; palmar flexion to 60 degrees; ulnar deviation to 25 
degrees; and radial deviation to "0°/30°", with the latter 
notation crossed out on the examination form.  The examiner 
noted mild tenderness at the base of the right thumb, without 
deformity of the right wrist.  The impression was a shell 
fragment wound to the right wrist with limitation of motion.

A VA outpatient record dated in October 1989 notes evaluation 
of right wrist weakness and pain.  The veteran reported 
working as an electrician and stated that repetitive motions 
of his wrist made him tired and he would drop tools, etc.  
Examination revealed no neurologic deficit.  There was 
tenderness along the extensor tendon of the right thumb, 
without wrist swelling.  X-rays showed a nonunion fracture of 
the navicular of the right wrist, with degenerative changes.  
The examining physician stated that such was "obviously 
quite old."  

In a rating decision dated in October 1989, the RO 
established service connection and assigned a zero percent 
evaluation for residuals of a shell fragment wound to the 
right wrist, effective August 22, 1968.

In February 1991, the Board remanded the veteran's claim to 
ensure that all relevant VA records, to include prior wrist 
x-rays from 1969 and 1989 for comparison, were associated 
with the claims file.  The RO was advised that x-ray films 
from 1969 were no longer available; the 1989 x-ray was sent 
to the RO.

In February 1993, nerve conduction studies were conducted 
based on the veteran's complaints of right wrist and distal 
forearm pain, with symptoms seeming to be getting worse in 
the last seven years.  Testing was normal, without evidence 
of median, radial or ulnar neuropathy, radiculopathy, 
peripheral neuropathy or myopathy.  Clinical evaluation at 
that time revealed a full range of wrist motion; 
x-rays were stated to be negative.

The RO scheduled an examination for mid-September 1997.  
Documentation in the claims file reveals that the veteran 
called to cancel due to lack of funds and requested that such 
be rescheduled.  The RO rescheduled the examination for later 
in September; the veteran failed to report.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999), 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  

The Board notes that in its March 1996 remand, the RO was 
requested to schedule the veteran for further VA examination 
relevant to his right wrist.  As noted in the factual 
background, the veteran canceled one scheduled examination 
due to lack of funds, and although properly notified of the 
rescheduled examination, failed to report for such.  The 
veteran, although pursuing an evaluation higher than the 
currently assigned 10 percent, does so pursuant to an 
original grant of service connection.  Under the provisions 
of 38 C.F.R. § 3.655(b) (1999), "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  The Board shall consider his 
claim accordingly.  In that regard the Board notes that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and to ensure 
thorough evaluation of all his contemporary right wrist 
complaints, the veteran was required to appear for the 
scheduled examination.  As VA has attempted to afford the 
veteran an examination, as well as providing him opportunity 
to present evidence and testimony in support of his claim, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a), and, the 
Board will proceed to address the rating issue herein below.  
See also Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is currently in receipt of a 10 percent 
evaluation for residuals of a shell fragment wound to the 
right wrist, assigned pursuant to Diagnostic Code 5215-5010.  
38 C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  In this case, the assigned 10 percent 
evaluation represents the maximum schedular evaluation under 
both Diagnostic Code 5215 and Diagnostic Code 5010.  It has 
been held that consideration of functional loss due to pain, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995), is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Moreover, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (1999).  In this case, arthritis is evaluated based on 
limitation of motion; thus, to separate ratings based on 
arthritis and limitation of wrist motion would violate the 
rule against pyramiding.  See also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Accordingly, no higher evaluated is 
warranted based on application of Diagnostic Codes 5010, 
5215.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board has thus considered applicability of the 
provisions of 38 C.F.R. §§ 4.55, 4.56, 4.73, pertinent to 
muscle injuries, such as resulting from shell fragment 
wounds; however, the competent evidence of record in this 
case does not document any involvement of the muscle groups 
of the veteran's right hand/forearm.  Furthermore, the 
competent evidence of record specifically includes the 
results of neurologic testing, negative for any nerve 
impairment of the veteran's right upper extremity.  See 
38 C.F.R. § 4.124a (1999).  Finally, there is no evidence of 
additionally disabling and symptomatic scarring to warrant 
consideration of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).  Thus, no evaluation higher than 10 
percent is warranted under the Schedule.  


ORDER

Service connection for a gastrointestinal disorder is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a shell fragment wound to the right wrist is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

